Citation Nr: 9907332	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-28 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the left shoulder.  

2.  Entitlement to service connection for residuals of a 
fracture of the right leg.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and his brother

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from February 1953 
to December 1954.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence which shows that the 
appellant has residuals of a shrapnel wound to the left 
shoulder.  

2.  There is no competent evidence of a nexus between the 
healed fracture of the right leg shown on an October 1993 X-
ray and inservice disease or injury.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for residuals of a shrapnel wound to the 
left shoulder.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.303(d) (1998).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for residuals of a fracture of the right 
leg.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303(d) (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he received a shrapnel wound to 
his left shoulder in Korea when the tank on which he was 
riding hit a mine, and that he fractured his right leg when 
he jumped off the tank.  He reports that he was treated at a 
field hospital for four or five days then sent back to the 
front lines with a cast on his right leg, which he ended up 
cutting off himself.  He reported that he was never treated 
for a fractured right leg after service, and that the 
shrapnel was removed from his left shoulder during surgery on 
the shoulder in 1993.  His brother testified at the November 
1998 Travel Board hearing that he saw the piece of shrapnel 
when the appellant brought it back from the hospital.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
military service.  38 U.S.C.A. § 1110.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if there are well-grounded claims for service 
connection for residuals of a shrapnel wound to the left 
shoulder and residuals of a fracture of the right leg.  The 
second element of a well-grounded claim is met with regard to 
both issues because the appellant's testimony is satisfactory 
lay evidence as to the occurrence of an injury in service.  

The first element required to show a well-grounded claim is 
met with regard to the claim for service connection for 
residuals of a fracture of the right leg because a healed 
fracture of the distal portion of the right fibula was shown 
on an October 1993 X-ray of the right leg.  However, there is 
no competent evidence that demonstrates the appellant ever 
had a shrapnel wound to the left shoulder.  The VA hospital 
report pertaining to the appellant's left shoulder surgery in 
September 1993, when the left distal clavicle was resected 
due to acromioclavicular arthritis, makes no mention of any 
shell fragments in the left shoulder.  Therefore, the claim 
for service connection for residuals of a shrapnel wound to 
the left shoulder fails to met the first element of a well-
grounded claim.  

The third element of Caluza is not met with regard to the 
claim for service connection for residuals of a fracture of 
the right leg because the appellant fails to show the 
required nexus between the healed, right leg fracture shown 
on the October 1993 X-ray and any injury or disease in 
service.  There is no competent medical evidence establishing 
a link between the healed fracture of the right leg and the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding left shoulder and right 
leg disabilities, the record does not show that he is a 
medical professional, with the training and expertise to 
provide either a diagnosis of residuals of a shrapnel wound 
to the left shoulder or clinical findings regarding an 
etiological relationship between the healed fracture of the 
right leg shown on X-ray and service.  Consequently, his lay 
statements, while credible with regard to his medical 
complaints and his military experiences, are nevertheless not 
competent evidence for the purpose of showing a nexus between 
current complaints and service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet his initial burden of presenting 
evidence that his claims for service connection for residuals 
of a shrapnel wound to the left shoulder and residuals of a 
fracture of the right leg are plausible or otherwise well 
grounded.  Therefore, they must be denied.  

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in July 
1994.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claims for service connection for residuals of a 
shrapnel wound to the left shoulder and residuals of a 
fracture of the right leg on the basis that they were not 
well grounded, the Board concludes that this error was not 
prejudicial to him.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  

ORDER

The claims for service connection for residuals of a shrapnel 
wound to the left shoulder and residuals of a fracture of the 
right leg are denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


